OPINION OF THE COURT
Order affirmed, with costs. The trial court’s charge on consequential damages, that the jury was to calculate damages on the basis of actual sales and “testimony about projected sales” plaintiffs would have made during the three years following defendants’ breach of contract, was not excepted to and, therefore, became the law applicable to the determination of the case (.Martin v City of Cohoes, 37 NY2d 162). The propriety of this instruction was not preserved for our review.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons. Taking no part: Judge Kaye.